DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 1/29/2021, applicant has elected group I directed to claims 1-5 without traverse.  Claims 6-13 are considered withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because:
The claimed invention is directed to a judicial exception (abstract idea) without significantly more.  Independent claim 1 recites “… removing a portion of the blood pool from the image to retain a remaining portion of the blood pool thereon; making a determination from the image that the distal segment of the probe is within the remaining portion of the blood pool; ….” in lines 6-9.  The analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is discussed below.
Step 1, yes: claim 1 directed to process.
Step 2A prong 1, yes:  The identified claim limitations is identified herein as a “mental process”, which is one of the groupings of The Groupings of Abstract Ideas Enumerated in the PEG.  Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.  Here the step of removing a portion, making a determination, can be performed manually.  For e.g. a human can look at an image and mentally block a part of image if desired (observations, evaluations).  Making a determination is a judgment, and /opinion and is a mental process.  
Step 2A prong 2, No:  The claim recites the judicial exception because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  In the instant case the additional limitations does not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application, does not imposes a meaningful limit on the judicial exception.  The claim merely recites that a manual zeroing, i.e. manual control of probe is performed.  
Step 2B, No:  Instant claim 1 additionally recites “inserting a probe…and a contact sensor… and generating an image…” in lines 2-4 and “responsively to the determination manually zeroing…” in lines 10-11.  The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception.  These steps are amount to no more than: insignificant post-solution activity and/or data gathering routine and conventional data 
In view of the analysis, the claim is not eligible under 101.
As per claims 2-5, they do not integrate the judicial exception into a practical application, nor recite any additional limitations that amount to significantly more than the exception.  These limitations does not specify any steps, but only the result of the removal of portion of blood.  The analysis is similar to that above with respect to claim 1.  In view of the analysis, the claims 2-5 are not eligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “manual zeroing” in line 10.  It is not described how it is done in the sensor.  Zeroing is interpreted as zero error or zero drift correction or recalibration of force sensor.  Manual implies that a person is performing this action.  The application does not explain how the zero error correction is performed to a sensor.  Application merely restates this term throughout.  Further it is to be performed inside the body during a procedure and hence some kind of particular mechanism is required.  There is lack of description for this.  Examiner interprets that a system asking user to confirm whether zeroing is needed as in prior art Mest meets this limitation (even though it is the system is performing the operation).  
Claims 2-5 depend on claim 1 and are rejected in view of the dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating an image of the blood pool” in line 5.  This raises confusion as to whether only blood pool is being imaged.  The claims recite probe and endocardial surface and these are also being utilized in the determination and removal steps described in the preceding lines.  So there is indefiniteness when reading this limitation with respect to other limitations of the claim.  Examiner suggest clearly reciting that images of all these structures are used as in Fig 3 of applicant drawing.
Claim 1 recites “Making a determination that the distal segment pf the probe is within the remaining portion…” in lines 8-9.  It is unclear is being claimed.  As discussed before, there is an initial image of blood pool, which has some portions removed.  The remaining portion of the blood pool has no indication of the probe or distal segment.   Hence it is not understood how a person or a computer can make a determination simply by using an image.  
Claim 1 recites “manually zeroing”.  It is not clear what is being meant by manual zeroing and, and what part of the zeroing is manual.  The sensor is an electronic equipment and some kind of electrical / computer manipulation is required to zero-correct (calibrate) it.  Examiner interprets that a system asking user to confirm whether zeroing is needed as in prior art Mest meets this limitation (even though it is the system is performing the operation).  
  Claims 2-5 depend on claim 1 and are rejected in view of the dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Mest [US 20130085416 A1] in view of Altmann [US 20110152684 A1].
As per claim 1, Mest teaches a method, comprising the steps of: inserting a probe having a distal segment and a contact force sensor into a cavity in a body of a subject (Mest Figs 1-2, inserting catheter into heart for treatment of arrhythmia), the cavity having a blood pool and an endocardial surface (Inherent for heart.  Here image of heart.  ¶0026 “in a heart 26 or for performing ablation of endocardial or other tissue of heart 26” a heart inherently includes blood pool, interpreted as a pool of blood);
generating an image of the blood pool (Mest Fig 3 step 130, ¶0018 “system user determines contact between the catheter and the tissue of the patient based on various inputs such as the electrocardiogram or impedance signals from at least one of the electrodes on the probe or fluoroscopic, real-time CT or real-time MRI images or information and images from an electro-anatomic mapping system”)
making a determination from the image that the distal segment of the probe is within the blood pool (Mest Fig step 140); and
responsively to the determination manually zeroing the contact force sensor (Mest ¶0036 “If there is no contact the process branches to step 150 where the force signal taken at step 120 is set as the baseline or "zero" …Alternatively, the system may ask for user input to confirm that the user would like to "re-zero" the readings from the force sensor rather than having this done automatically” A user confirming implies manual zeroing in view of the 112 rejection and interpretation).
Mest does not expressly teach removing a portion of the blood pool from the image to retain a remaining portion of the blood pool thereon.
Altmann, in a related field of cardiac ultrasound imaging, teaches removing a portion of the blood pool from the image to retain a remaining portion of the blood pool thereon (Altmann ¶0032-¶0033 “areas of tissue are colored while blood is not, so that pixels having a color value below a certain threshold will be identified as belonging to the blood pool area…In the binary image, pixels with the value `0` are classified as belonging to areas of blood, while pixels with the value `1` belong to tissue. … morphological erosion and dilation may be applied in succession to remove small dark areas, which may have been misidentified as blood pool areas, within tissue regions”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Mest by integrating image processing as in Altmann. The motivation would be to correctly identify blood and tissue.  In Mest, this would improve decision at step 140, since tissues can be correctly identified.
As per claims 2, Mest in view of Altmann further teaches wherein the removed portion of the blood pool is adjacent the endocardial surface (Altmann ¶0033-¶0035 disclose imaging and processing of inner surface of the heart wall surrounding that chamber.  Hence the removal of dark areas are also from this region) 
As per claims 3-5, recites the removed portion of the blood pool is adjacent another probe, wherein boundaries of the remaining portion of the blood pool are 3 mm from another probe in the cavity and 10 mm from the endocardial surface, or wherein boundaries of the remaining portion of the blood pool are 6 mm from another probe in the cavity and 13 mm from the endocardial surface.  These limitations are being analyzed in view of MPEP 2111.04. I which discusses that the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, and “wherein” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps.   In the instant claim, the wherein limitations are directed to provide location specificity with respect to another probe.  Parent claim does not recite anything about this second probe, nor what it has anything to do with in relation to the steps leading to the manual zeroing of the process claim.  Examiner does not find the claim scope being limited by these limitations, because they do not give any meaning or purpose to the steps being performed in the claim.  Accordingly, the claims are obvious over Mest in view of Altmann since all features that actually limit the scope are taught by the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793